ACCEPTED
                                                                                               03-16-00817-CV
                                                                                                     14560661
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                           1/4/2017 3:25:32 PM
                                                                                             JEFFREY D. KYLE
                                   No. 03-16-00817-CV                                                   CLERK




                              In the Third Court of Appeals                    FILED IN
                                                                        3rd COURT OF APPEALS
                                      Austin, Texas                         AUSTIN, TEXAS
                                                                        1/4/2017 3:25:32 PM
                                                                          JEFFREY D. KYLE
                                                                                Clerk
                       BRUCE BOATNER AND CAROLE BOATNER
                                   Appellants
                                              v.
                                       CRAIG REITZ
                                         Appellee


                         APPEAL FROM CAUSE NO. 16-0524-C;
                             COUNTY COURT AT LAW #2
                          HON. DAVID GLICKLER, PRESIDING


            UNOPPOSED MOTION TO EXTEND TIME FOR FILING
                        APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Craig Reitz, the Appellee, moves this court to grant an extension of time to file

Appellee’s Brief, and respectfully seeks such relief based on the following:

      1.    Appellee’s brief is currently due on or before January 9, 2017. However,

additional time is needed to adequately prepare the Appellee’s brief primarily because of

previously scheduled time out of the office for the Christmas/New Year’s holidays and

commitments on other cases in early January, including an appeallate brief due in this

Court on January 17, 2017.


                      Motion for Extension of Time to File Brief – Page 1
      2.     Appellee has been unable to adequately and appropriately prepare the brief

in this appeal and additional time is needed to adequately prepare the arguments in this

case. Accordingly, Appellee seeks a two (2) week extension, until January 23, 2017 (30

days from the filing of the transcript) to file Appellee’s Brief.

      3.     This extension of time is necessary to allow for appropriate briefing and is

not being sought for delay. This is the first extension of time Appellee has sought for the

filing of the Appellee's Brief and Appellee does not foresee requesting an additional

extension.

      For these reasons, Appellee, Craig Reitz, respectfully requests that this Court

render an order extending the time for filing Appellee's Brief to and including January 23,

2017, and also requests any other relief to which he may be entitled.

                                  Respectfully submitted,

                                  Law Office of David Junkin
                                  15401 RR12, Suite 105
                                  P.O. Box 2910
                                  Wimberley, TX 78676
                                  512/847-8600
                                  512/847-8604 (fax)
                                  david@junkinlawoffice.com



                                  ________________________________________
                                  David Junkin
                                  State Bar No. 11058020
                                  Attorney for Appellee, Craig Reitz




                       Motion for Extension of Time to File Brief – Page 2
                        CERTIFICATE OF CONFERENCE

     This is to certify that I have communicated with counsel for Appellants and he is
NOT opposed to this motion.


                                              ________________________________
                                                         David Junkin


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this motion to extend was served on
January 4, 2017, in the manner indicated below and on the following person(s):

      VIA FACSIMILE AND/OR ESERVE

             J. Patrick Sutton
             1706 W. 10th Street
             Austin, TX 78703


                                              ________________________________
                                                         David Junkin




                      Motion for Extension of Time to File Brief – Page 3